COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   MEMORANDUM ORDER

Appellate case name:     In re The State of Texas

Appellate case number:   01-19-00688-CR

Trial court case number: 2226877

Trial court:             Co Crim Ct at Law No 7 of Harris County

       Relator’s motion for temporary relief is hereby GRANTED. Enforcement of the trial

court’s August 23, 2019, order granting sanctions is hereby stayed pending the resolution of a

mandamus proceeding Relator filed in this matter on September 13, 2019.

       It is so ORDERED.


Judge’s signature:   ________/s/ Russell Lloyd________________________
                              Acting individually


Date: ___September 19, 2019_____